EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas F. Presson on 02/08/2021.

The application has been amended as follows: 
Please remove the word “approximately” from claim 1 and claim 10.

The following is an examiner’s statement of reasons for allowance: claim 1 recites a method comprising: 
generating, by at least one processor, a cache block address from a cache address, the cache block address comprising a plurality of tag bits of the address; 
hashing, by the at least one processor, the cache block address with one or more incoming secure functions and an outgoing secure function to generate one or more secure indexes; 
performing one or more cache look-ups in accordance with one or more look- up policies associated with the one or more secure indexes; 
updating one or more counters associated with the one or more incoming secure function and the outgoing secure function, the updating following performing the one or more cache look-ups; and 

when a counter of the one or more counters is associated with both the incoming secure function and the outgoing secure function: 
responsive to a counter value of the counter being greater than an upper threshold value using a first policy to perform a cache look-up, responsive to the counter value of the counter being less than a lower threshold value using a third policy to perform the cache look-up, and responsive to the counter value of the counter being equal to or less than the upper threshold value and equal to or greater than the lower threshold value using a second policy to perform the cache look-up; and 
when an incoming counter is associated with the incoming secure function and an outgoing counter is associated with the outgoing secure function: 
responsive to a first operation value determined by subtracting a counter value of the outgoing counter from a counter value of the incoming counter being greater than a delta value using the first policy to perform a cache look-up, responsive to a second operation value determined by subtracting the counter value of the incoming counter from the counter value of the outgoing counter being greater than the delta value using the third policy to perform a cache look-up, and otherwise using the second policy to perform a cache look-up.

When considering claim 1 as a whole, the prior art of record does not teach the limitations: generating, by at least one processor, a cache block address from a cache address, the cache block address comprising a plurality of tag bits of the address; hashing, by the at least one processor, the cache block address with one or more incoming secure functions and an outgoing secure function to generate one or more secure indexes; performing one or more cache look-ups in accordance with one or more look- up policies associated with the one or more secure indexes; updating one or more counters associated with the one or more incoming secure function and the outgoing secure function, the updating following performing the one or more cache look-ups; and determining which policy to use in performing the one or more cache look- ups: when a counter of the one or more counters is associated with both the incoming secure function and the outgoing secure function: responsive to a counter value of the counter being greater than an upper threshold value using a first policy to perform a cache look-up, responsive to the counter value of the counter being less than a lower threshold value using a third policy to perform the cache look-up, and responsive to the counter value of the counter being equal to or less than the upper threshold value and equal to or greater than the lower threshold value using a second policy to perform the cache look-up; and when an incoming counter is associated with the incoming secure function and an outgoing counter is associated with the outgoing secure function: responsive to a first operation value determined by subtracting a counter value of the outgoing counter from a counter value of the incoming counter being greater than a delta value using the first policy to perform a cache look-up, responsive to a second operation value determined by subtracting the counter value of the incoming counter from the counter value of the outgoing counter being greater than the delta value using the third policy to perform a cache look-up, and otherwise using the second policy to perform a cache look-up.

Furthermore, when considering another amended independent claim, such as claim 10, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.

Claim 20 recites a method comprising: 
generating, by at least one processor, a cache block address from a cache address, the cache block address comprising a plurality of tag bits of the address; 
generating, by the at least one processor, an incoming secure function; 
generating, by the at least one processor, an outgoing secure function; 
hashing, by the at least one processor, the cache block address with one or more of the incoming secure function and the outgoing secure function to generate one or more secure indexes; 
performing one or more cache look-ups in accordance with one or more look-up policies associated with the one or more secure indexes; 
updating one or more counters associated with the incoming secure function and the outgoing secure function following performing the one or more cache look-ups; 
monitoring activity of one or more counters associated with the incoming secure function and the outgoing secure function; 
responsive to a count value of a counter of the one or more counters exceeding a threshold value: 

installing a new incoming secure function; 
copying a current value of an incoming counter associated with the incoming secure function to an outgoing counter associated with the outgoing secure function; and 
resetting the incoming counter.

When considering claim 20 as a whole, the prior art of record does not teach the limitations: generating, by at least one processor, a cache block address from a cache address, the cache block address comprising a plurality of tag bits of the address; generating, by the at least one processor, an incoming secure function 2eneratins, by the at least one processor, an outgoing secure function hashing, by the at least one processor, the cache block address with one or more of the incoming secure function and the outgoing secure function to generate one or more secure indexes; performing one or more cache look-ups in accordance with one or more look- up policies associated with the one or more secure indexes; updating one or more counters associated with the incoming secure function and the outgoing secure function following performing the one or more cache look-ups; monitoring activity of one or more counters associated with the incoming secure function and the outgoing secure function; responsive to a count value of a counter of the one or more counters exceeding a threshold value: retiring the outgoing secure function, where the hashing excludes the outgoing secure function subsequent to retiring the outgoing secure function; installing a new incoming secure function; copying a current value of an incoming counter associated with the incoming secure function to an outgoing counter associated with the outgoing secure function; and resetting the incoming counter.
Therefore, in the context of claim 20 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 20 is allowable. The corresponding dependent claims depend directly or indirectly from allowable independent claim 20, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NANCI N WONG/Primary Examiner, Art Unit 2136